                      Case 2:17-cr-00074-JCM-NJK Document 60 Filed 06/05/20 Page 1 of 6



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                    ***
                 7     UNITED STATES OF AMERICA,                              Case No. 2:17-CR-74 JCM (NJK)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10      DERECK VINCENT FESOLAI,
               11                                           Defendant(s).
               12
               13            Presently before the court is petitioner Dereck Fesolai’s motion to vacate, amend, or correct
               14     his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 55). The government filed a response (ECF
               15     No. 59). Petitioner filed no reply.
               16     I.     Background
               17            Petitioner is currently serving his third sentence in prison. He was first sentenced on May
               18     3, 2007, for home invasion and possessing a controlled substance with intent to sell. He was
               19     released on June 28, 2008. His second sentence came down on June 15, 2009, for felony attempted
               20     theft. He was released on December 14, 2010.
               21            On June 14, 2018, petitioner was sentenced to his current prison term for felon in
               22     possession of a firearm and possession of cocaine with intent to distribute. (ECF No. 49). The court
               23     entered judgment on June 18, 2019. (ECF No. 50). Petitioner did not appeal.
               24            On September 25, 2019, petitioner filed his initial § 2255 motion. (ECF No. 51). This court
               25     dismissed the motion without prejudice, because his filing failed to attach its referenced “brief in
               26     support of the motion,” (Id.), without which, “nothing but threadbare allegations of ineffective
               27     assistance of counsel and a cursory argument” regarding Rehaif v. United States, 139 S. Ct. 2191
               28     (2019) (“Rehaif”) were before the court, (ECF No. 52).

James C. Mahan
U.S. District Judge
                      Case 2:17-cr-00074-JCM-NJK Document 60 Filed 06/05/20 Page 2 of 6



                1            On February 25, 2020, Petitioner filed the instant § 2255 motion pro se for ineffective
                2     assistance of counsel with regards to his mental incapacity and the change in law from Rehaif.
                3     (ECF No. 55).
                4     II.    Legal Standard
                5            Federal prisoners “may move . . . to vacate, set aside or correct [their] sentence” if the court
                6     imposed the sentence “in violation of the Constitution or laws of the United States.” 28 U.S.C. §
                7     2255(a). Relief pursuant to § 2255 should be granted only where “a fundamental defect” caused
                8     “a complete miscarriage of justice.” Davis v. United States, 417 U.S. 333, 345 (1974); see also
                9     Hill v. United States, 368 U.S. 424, 428 (1962).
              10             Limitations on § 2255 motions exist because the movant “already has had a fair opportunity
              11      to present his federal claims to a federal forum,” whether or not he took advantage of the
              12      opportunity. United States v. Frady, 456 U.S. 152, 164 (1982). Section 2255 “is not designed to
              13      provide criminal defendants multiple opportunities to challenge their sentence.” United States v.
              14      Johnson, 988 F.2d 941, 945 (9th Cir. 1993). Furthermore, a petitioner’s claims are procedurally
              15      barred if they could have been raised on direct appeal are not. Massaro v. United States, 538 U.S.
              16      500, 504 (2003); Bousley v. United States, 523 U.S. 614, 622 (1998). However, procedural default
              17      is excused if the defendant can show cause and prejudice, or actual innocence. Id.
              18      III.   Discussion
              19             1. Timeliness of Ineffective Assistance of Counsel Claim
              20             In the instant motion, petitioner claims ineffective assistance of counsel with respect to his
              21      mental incompetence. Petitioner states that he committed his crimes due to a condition where he
              22      was “withdraw[n] from reality,” “creating thoughts and feelings of being a movie character.” [ECF
              23      No. 55]. He claims that his counsel knew of petitioner’s diagnosed conditions yet failed to request
              24      a mental evaluation. [Id.].
              25             This claim is untimely. As relevant here, a § 2255 motion must be filed within a year of
              26      “the date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). “[A]
              27      judgment becomes final when the time has passed for appealing the district court’s entry of the
              28      judgment.” See United States v. Colvin, 204 F.3d 1221, 1222 (9th Cir. 2000). This court entered

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:17-cr-00074-JCM-NJK Document 60 Filed 06/05/20 Page 3 of 6



                1     judgment on June 18, 2018. (ECF No. 50). More than a year after that date, on September 25,
                2     2019, petitioner filed his initial § 2255 motion. (ECF No. 51).
                3             As required by law, this court grants petitioner an opportunity to respond on the timeliness
                4     of his ineffective assistance of counsel claim. See Wentzell v. Neven, 674 F.3d 1124, 1126 (9th Cir.
                5     2012) (citing Day v. McDonough, 547 U.S. 198, 210 (2006)) (“When untimeliness is obvious on
                6     the face of a habeas petition, the district court has the authority to raise the statute of limitations sua
                7     sponte and to dismiss the petition . . . [only after] the court provides the petitioner with adequate
                8     notice and an opportunity to respond.”). Equitable tolling may apply to this one-year deadline. To
                9     succeed, a habeas petitioner must show “(1) that he has been pursuing his rights diligently, and (2)
              10      that some extraordinary circumstance has stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408,
              11      418 (2005).
              12              2. Procedural Default of Rehaif Claim
              13              Petitioner has cloaked his claim regarding Rehaif as ineffective assistance of counsel. (ECF
              14      No. 55). In Rehaif, the Supreme Court overruled longstanding precedent to hold that, to prove a
              15      violation of 18 U.S.C. § 924(c), the government must show that a defendant knew he fell into one
              16      of the categories enumerated in 18 U.S.C. § 922(g) prohibiting him from possessing a firearm. 139
              17      S. Ct. at 2194. Petitioner states that his counsel failed to “inform [him] about the status element.”
              18      (Id.). However, petitioner was sentenced on June 14, 2018, (ECF No. 49), well before the June 21,
              19      2019 ruling in Rehaif, 139 S. Ct. 2191. As petitioner notes, he did not know about the status
              20      element “until June 2019,” (Id.), as did the rest of the world including the Ninth Circuit. See Rehaif,
              21      139 S. Ct. at 2210 n.6 (Alito, J., dissenting) (collecting cases in all circuits); see also United States
              22      v. Enslin, 327 F.3d 788, 798 (9th Cir. 2003) (“No mens rea is required for the felon status element
              23      of the felon in possession statute.”). Petitioner’s counsel did not perform deficiently by failing to
              24      cite future precedent. See Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994) (“[A] lawyer cannot
              25      be required to anticipate [the court’s] decision in [a] later case, because his conduct must be
              26      evaluated for purposes of the performance standard of Strickland ‘as of the time of counsel’s
              27      conduct.’”).
              28

James C. Mahan
U.S. District Judge                                                      -3-
                      Case 2:17-cr-00074-JCM-NJK Document 60 Filed 06/05/20 Page 4 of 6



                1            If we extract petitioner’s Rehaif-based claim from ineffective assistance of counsel, see
                2     Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed,
                3     and a pro se complaint, however inartfully pleaded, must be held to less stringent standards than
                4     formal pleadings drafted by lawyers.” (internal quotation marks and citation omitted)), petitioner
                5     must still contend with procedural default from his failure to appeal. Although ineffective
                6     assistance of counsel claims are not barred by procedural default, Massaro, 538 U.S. at 504, other
                7     § 2255 claims must demonstrate “cause and prejudice, or actual innocence” in order to overcome
                8     petitioner’s failure to raise the claim on direct appeal. Massaro, 538 U.S. at 504
                9            Petitioner successfully demonstrates cause not to raise the issue of Rehaif on direct appeal.
              10      “[W]here a constitutional claim is so novel that its legal basis is not reasonably available to
              11      counsel, a defendant has cause for his failure to raise the claim in accordance with applicable state
              12      procedures.” Reed v. Ross, 468 U.S. 1, 16 (1984). As stated before, petitioner’s counsel could not
              13      be expected to invoke the principles in Rehaif before the decision’s existence.
              14             However, petitioner was not prejudiced. In the context of a guilty plea, prejudice requires
              15      that petitioner demonstrate “a reasonable probability that, but for [the] errors, he would not have
              16      pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).
              17      A growing number of courts have denied § 2255 challenges regarding Rehaif for their failure to
              18      show prejudice as to overcome procedural default. United States v. Lowe, No.
              19      214CR00004JADVCF, 2020 WL 2200852, at *1 n. 15 (D. Nev. May 6, 2020) (collecting cases).
              20      The record fails to support a finding that petitioner would not have pled guilty. The record also
              21      establishes that the government would have been able to prove beyond a reasonable doubt that
              22      petitioner knew of his prohibited status at the time he possessed the firearm. The record, including
              23      the pre-sentencing report, shows that petitioner had numerous prior felony convictions over many
              24      years before the § 922(g) conviction at issue: petitioner was found guilty at jury trial for his first
              25      felony offense and pleaded guilty to two prior felonies: invasion of home in September 2006,
              26      possession of controlled substance with intent to sell in January 2007, and attempt to commit theft
              27      in December 2008. Petitioner indisputably knew that he had been convicted of these felonies,
              28      having spent more than a year in prison on two separate occasions. There is also no suggestion that

James C. Mahan
U.S. District Judge                                                   -4-
                      Case 2:17-cr-00074-JCM-NJK Document 60 Filed 06/05/20 Page 5 of 6



                1     petitioner was prejudiced in any other way, such as at sentencing. Petitioner’s claim of actual
                2     innocence fails for the same reason, and there are no alternative reasons petitioner might claim
                3     actual innocence; he was apprehended in possession of a SSCY 9-millimeter handgun bearing
                4     serial number 275345. (ECF No. 1).
                5              In light of the foregoing, petitioner has failed to overcome procedural default.
                6     Accordingly, the court will deny petitioner’s motion to vacate, set aside, or correct sentence
                7     pursuant to 28 U.S.C. § 2255.
                8     IV.      Certificate of appealability
                9              The court declines to issue a certificate of appealability. Under 28 U.S.C. § 2253, the court
              10      may issue a certificate of appealability only when a movant makes a substantial showing of the
              11      denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the
              12      movant must establish that “reasonable jurists could debate whether (or, for that matter, agree that)
              13      the petition should have been resolved in a different manner or that the issues presented were
              14      ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484
              15      (2000) (citation omitted).
              16               The court finds that petitioner has not made the required substantial showing of the denial
              17      of a constitutional right to justify the issuance of a certificate of appealability. Reasonable jurists
              18      would not find the court’s determination that movant is not entitled to relief under § 2255
              19      debatable, wrong, or deserving of encouragement to proceed further. See id. Accordingly, the
              20      court declines to issue a certificate of appealability.
              21      V.       Conclusion
              22               Accordingly,
              23               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that petitioner’s motion to
              24      vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (ECF No. 55) be, and the same
              25      hereby is, DENIED in part, and HELD IN ABEYANCE in part.
              26               IT IS FURTHER ORDERED that petitioner file a response to the timeliness of his claim
              27      for ineffective assistance of counsel regarding his mental incompetence within 30 days of this
              28      order.

James C. Mahan
U.S. District Judge                                                    -5-
                      Case 2:17-cr-00074-JCM-NJK Document 60 Filed 06/05/20 Page 6 of 6



                1            IT IS FURTHER ORDERED that petitioner inform the court if he requires additional time
                2     to access resources and file his aforementioned response due to his correctional facility’s policies
                3     regarding COVID-19.
                4            DATED June 5, 2020.
                5                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -6-
